Case 3:21-cv-00289-HTW-LGI Document 5-1 Filed 07/14/21 Page 1 of 1

IN THE CIRCUIT COURT OF YAZOO COUNTY, MISSISSIPPI
STATE OF MISSISSIPPI

VERSUS cause: 20-23 4]
PHILIP TURNER DEFENDANT
INDICTMENT

THE GRAND JURORS of the State of Mississippi, taken from the body of the
good and lawful men and women of Yazoo County, Mississippi, being duly selected,

empaneled, sworn and charged in the Circuit Court of Yazoo County, Mississippi, upon
their oaths, present that

ACCESSORY AFTER THE FACT

_ PHILIP TURNER, did, between the 30 day of August and September 5, 2019,
in Yazoo County, Mississippi, did conceal, receive, or relieve a felon, or having aided or
assisted any felon, knowing that the person had committed a felony, child abuse, with intent
to enable the felon, Samuel Carter, to escape or to avoid arrest, trial, conviction or
punishment after the commission of the felony in violation of Mississippi Code 97-1-5
(1972), as amended, against the peace and dignity of the State of Mississippi.

ind A TRUE BILL KZ Go ZZ

GRAND JURY FOREMAN ATTORNEY FOR THESTATE

    
    

Filed: Yin, B/ _,2020
MAN, Circuit Clerk

Recorded:

     

 

 

  
  

   

PENGAD 800-631-6989

 
